Case 3:17-cv-01995-VLB Document 74 Filed 11/18/19 Page 1of 21

UNITED STATES DISTRICT COURT

DISTRICT OF CONNECTICUT FILE
JACQUELINE JOHNSON )
})
Plaintiff } CIVIL ACTION

} NO. 3:17-cv-01995-VLB
VS. )
)
JPMORGAN CHASE BANK, N_A. }
)

Defendant November 17, 2019

PLAINTIFF'S RESPONSE TO THE HONOURABLE JUDGE BRYANT’S REQUEST FOR MORTGAGE
DEED IN 2065.

As per your order on 11/14/2019, attached is a copy of my mortgage deed (pages 1 to 16) for
property at 157 Jonathan Drive, Stamford, 06903: executed by Washington Mutual Bank

(WAMU) on September 28, 2005.

Also attached is a copy.of.the processed Auto Pay: {automatic mortgage loan payment) dated

October 27, 2005.

Page 3 of the mortgage deed under “Unifarm Covenants” addresses the issues relating to the
Mortgagee or Note Holder’s covenants for the return or hold in-suspense of any partial or
insufficient payments. This provision was not applicable or executed on Plaintiff's mortgage
because of the Auto Pay that automatically deducted full mortgage payment from Plaintiffs

account on agreed-upon, specified date.
Case 3:17-cv-01995-VLB Document 74 Filed 11/18/19 Page 2 of 21

Page.2 of 3

Prior to JP Morgan Chase’s (JPMC) litigious takeover of Washington Mutual Bank (WAMU) in
September 25, 2008, my mortgage obligations and payments were in good order. There were

no outstanding payments or related issues.

Furthermore, after JP Morgan Chase’s acquisition of said mortgage and Plaintiff's request for
a mortgage modification to take advantage of lower interest rates, JPMC’s processing became
a nightmare, up to and. including “misplaced or purportedly lost checks.” Plaintiff's mortgage
application was also intentionally delayed or blocked to the extent that JPMorgan Chase’s

own Representative called it “Unacceptable.”

JPMorgan Chase’s bad faith and unfair business practices also totally denied Plaintiff from
making mortgage payments either automatically, from the bank or any other means. This act
exposed Plaintiff to unwarranted foreclosure proceedings. Again, Plaintiff made every
mortgage payment on subject property to this very day, except when JPMorgan Chase barred

or prevented such payment (s).

Confusion reigned supreme during this period with JP Morgan Chase’s scheme of a ‘Verbal
Trial Mortgage’ (document attesting this submitted May 30, 2019}. It got even more
confusing for Plaintiff, who was shuttled around and spoke with over 50+ JPMorgan Chase

Representatives. (Documented and submitted May 30, 2019).
Case 3:17-cv-01995-VLB Document 74 Filed 11/18/19 Page 3 of 21

Page. 3 of 3

Again, it was a documented and common practice for banks to intentionally lose ‘mailed in’
mortgage payments during the time they were incentivizing their Representatives to trigger

foreclosures.

JPMorgan Chase denied all requests far ‘Discovery’ information on the Verbal Trial Mortgage

but | was harangued during their deposition on this topic.

My pain and suffering has been insurmountable at the hands of JP Morgan Chase due to their
bad faith and unfair trade practices. Uniike other victims who lost their homes, jobs, pensions
or committed suicide during this depraved time of systematic fraud, my deep-rooted faith

kept me going, despite the odds.
Truth matters and in the end i believe fairness and justice will prevail.

Respectively. submitted

Date: November 17, 2019

a?
Jacquelin
157 Jonathan Drive
Stamford, Ct.06903

Email:Jjohnsonctc@aol.com
Mobile: 203-461-8423

 

By:
Case 3:17-cv-01995-VLB Document 74 Filed 11/18/19 Page 4 of 21
wo ‘Washington Mutual Bank, Fa

Wishingten:Mutual Bank
Auto Pay Administration

P.O. Box 2981

Milwaukee, Wi: 53204-2981
Facainale No. :i\-41.4-359-6799

CAG70
October 27, 2005

Jacquedine Johnson
157? Jonathan Dr
Stamford, CT 06903

RE: Loan Number: 0703333062
Property Address: 157 Jonathan Dr
Stamford CT-86903.

Dear Jacqueline Johnson :

Thank you for being a part of the Washington Mutual family of
customers. We are pleased to inform you that we have processed your
request to enroll in Auto Pay - our automatic loan Payment service.
We will continue to automatically draft your payments according to
your instructions until you notify us in writing of any changes.

Beginning December 16, 2005, your home ioan payment wili be
automatically deducted from your checking account number 021100361
821004352665. The monthly draft of your payment is scheduled to be
occur on this date every month thereafter, unless it falls ona
Saturday, Sunday or holiday, in which case your Payment will be
drafted on the mext business day. You remain responsible for making
any home loan payments due before the first payment draft date

‘mentioned above. Payments dwe before the first payment draft Gate
must be made on time directly to Washington Mutual.

Your total monthly payment draft amount will be 3 3,677.58.

Please remember that if vour loan is an adjustable rate mortgage
loan, your total payment due may change from time to time as a result
‘of payment adjustments. Also, your total payment -due may change from
‘time to time as a reswit of adjustments to any amounts due for any
escrow items (such as taxes, hazard insurance and/or mortgage
insurance) and/or payments -for optional preducts you ‘have selected.

You can manage your Auto Pay account online on our safe and secure
Web site. All you need to do is leg onto www.wamu.com

using your unique user identification and password, and just follow
the instructions to make changes to your online Auto Pay service.
This pravides you with flexibility te change yvour Auta Paw
instructions. In order to manage your Aute Pay acceunt omkine, you
will be asked to accept the terms of the Web-based Auto Pay Service
Agreement, which will supercede any existing Auto. Pay agreement. The
changes that you can make online are: 1) change the account or

LA-CA470-064-CPI1.3912.100604
Ww | WashingtondMutual Banic rx. 2 Document 74 Filed 11/18/19 Page 5 of 21

Washington Moiual Bank
Auto: Pay Administration:

P.O. Box 2981

Milwaukee, Wi 53201-2981
Facaimile: No.:1-44 44369-6799)

CA470

financial institution from which your payments are drafted, 2) change
the acount type, 3) change the amount of any additional principal,

4) change your payment option (adjustable rate mortgage loans only)
and 5) change the draft date.

If yau prefer, we can make changes to yvour Auto Pay account for you.
““Sust submit your writtén request 30 days prior to-your next
scheduled draft by faxing or mailing it to ws as follows:
Washington Mutual Bank
Auto Pay Administration
P.O. Box 2981
Milwaukee, WI 53201-2981
Facsimile Wo.: 1-206-965-3486

If you are changing the account from which your payments are
drafted, be sure to include a veided check from your mew checking
account or the “Transit/ABA® and account number from your

new savings account. Please allow up to 10 business days from our
receipt of your request for the change(s) to become effective.

Depending on your particular loan program, you may no longer receive
billing statements. If wou wish to verify that your payment was
received and applied to your loan before vour billing: statement
arrives; we suggest one of the following options:
- Misit our Web site at www.wamu.com and log on using:
your unique user identification and password to view your
"Account Summary."
- Sign up for eAlerts on www.wamu.com to receive personalized
emails notifying you when your payment has been posted to your
- account...
- Cail us ‘tod. free at 1-866 - 926-8937 and our ‘ awtomated response
system can verify that yvour payment was posted.
~ Check your designated financial institution’s account
statement to verify that the draft occurred.

We are confident that you will find Auto Pay to be a convenient and

secure way to make your monthly payments. If you have any questions

or need any additional information, please call our Customer Service
Department tall free at I'-866-926-8937. Our home loan. professionals

are availabke to assist you 24 hours a day, seven days a week, with

the exception of major HKokidays.

Thanks again for choosing Washington Mutual.
Sincerely,

Customer Service ‘Department
Washingten Mutual Bank LA-CAG70-064-CPI.3912.100604
Case 3:17-cv-01995-VLB Document 74 Filed 11/18/19 Page 6 of 21

01033 3302. inci LAHIRI ERIE

INSTR # 2005025545

VOL @8267 PG 80064 .
RECORDED @9/29/2@85 3:28:62 PH
DONKA 4 LOGLISCI ;
CITY & TOWH CLERK STANFORD CT

BLOCK 4p 0

AFTER RECORDING RETURN TO:

Washington Mutual Bank, FA |
c/O ACS IMAGE SOLUTIONS i
12691 PALA DRIVE MSIS6DPCA
GARDEN GROVE, CA 92841 |

q

 

 

mn

—___—-——— [Space Above This Lin’ For Recording Data]
TICOR TITLE 74107523490

OPEN-END MORTGAGE DEED

03-4433-070333306-2

DEFINITIONS

Words used in multiple sections of this document are defined bslow and other words are defined”
in Sections 3, 11, 13, 18, 20 and 21. Certain rules regarding the usage of words used in this
document are aiso provided in Saction 16.

(A) "Security Instrument” means this document, which is dated September 29, 2005 7

together with all Riders to this document.
{B) “Borrower” is JACQUELINE JOHNSON AND WINSTON JOHNSON

 

 

 

Borrower is the mortgagor under this Security instrument.

 

 

iC) "Lender“ is = Washington Mutual Bank, FA, a federal association ____-
Lender is a Hank organized and existing under the laws
of pitted States of America . bkander’s sddress is:

400 East Main Street Stockton, CA 35290
Lender is tha mortgagee under this Security instrument.
iD) "Note” means the promissory note signed by Borrower and dated _ September 28, 2005 -
The Note states that Borrower owes Lender Seven Hundred Ninety-Eight Thousand

Seven Hundred Fifty & 00/100

 

 

Bollars (U.S. $ 798,750.00 } plus interest. Borrower has promised to pay this debt
in regular Periodic Payments and to pay the debt in full not fater than October 1, 2635

{E} “Property” means the property that is described below under the heading “Transfer of Rights
in the Property.” ;

(F) "Loan" rneans the debt evidenced by the Note, plus interest, any prepayment charges and late
charges due under the Note, and all sums due under this Security Instrument, plus interest.

CONNECTICUT
73231 (62-01) Pags 3 of 18
Case 3:17-cv-01995-VLB Document 74 Filed 11/18/19 Page 7 of 21

 

03-4433-970333305-2

(G) "Riders" means all Riders to this Security instrument that are executed by Borrower, The
following Riders are to be executed by Borrower [check box as applicable]:

- Fx) Adjustebla Rate Rider __| Condominiurn Rider [7] 1-4 Femity Rider
{[[] Gradueted Payment Rider {J Planned Unit Davalopmant Rider {_] Biweekly Payment Rider
[7] Balloon Ridar {7} Rate Improvement Rider F 7] Second Home Rider

[7] Otherts} specify)

"{H) "Applicabie Law” means af! controlling applicable federal, state and local statutes, regulations,
: Ordinances and administrative rules and orders {that have the effect of law) as well as aif

applicable final, non-appeatabie judicial opinions.
ii) "Community Association Dues, Fees, and Asaessments” means all dues, fees, assessments
and other charges that are imposed on Borrower or the Property by a condominium association,

homeowners association or similar organization. :
{J} "Electronic Funds Transfar” means any transfer of funds, other than a transaction originated

by check, draft, or similar paper instrument, which is initiated through an electronic terminal,

_ telephonic instrument, computer, or magnetic tape so as to order, instruct, or authorize a financial
. institution to debit or credit an account. Such term includes, but is not limited to, point-of-sale
‘ transfers, automated teller machine transactions, transfers initiated by telephone, wire transfers,

and automated clearinghouse transfers.

. (K} "Escrow Items” means those items that are described in Section 3.

tL) "Miscellznecus Proceeds” means any compensation, settlement, award of damages, or
proceeds, whether by way of judgment, settlement or otherwise, paid by any third party (ether
than insurance proceeds paid under the coverages described in Section 5) for: {i) damage to, or
destruction of, the Property; {i) condemnation or other taking of ail or any part of the Property;
(ii} Conveyance in lieu of condemnation; or {iv) misrepresentetions of, or omissions as to, the
value and/or condition of the Praperty,

_{M) "Mortgage Insurance” means insurance protecting Lender against the nonpayment of, or

default on, the Loan.

i {N) "Periodic Payment” means the regularly scheduled amount due for {i) principal and interest

under the Note, plus (ii} any amounts under Section 3 of this Security Instrument.

{0} "RESPA” means the Real Estate Settlement Procedures Act {12 U.S.C, Section 2601 et seq.)
and its implementing regulation, Regulation X (24 C.F.R, Part 3600), as they might be amended
from time to time, or any additional or successor legisiation or reguiation that governs tha same
subject matter. As used in this Security instrument, "RESPA” refers to all requirements and
restrictions that are imposed in regard to 8 "federally related mortgage Ioan” even if the Loan does
not qualify as a “federaliy related mortgage loan” under RESPA.

{PF} “Successor in Interest of Borrower” mesns any party that has taken iitle to the Property,
whether or not that party has assumed Borrower's obligations under the Note and/or this Security
Instrument.

TRANSFER OF RIGHTS IN THE PROPERTY

” ‘This Security Instrument secures to Lender: (i) the repayment of the Loan, and all renewals,

extensions and modifications of the Note; and (ii) the performance of Borrower's covenants and
agreements under this Security Instrument the Note; and {iii) the performance of all agreemenis of
Borrower to pay fees and charges arising out of the Loan whether or not herein set forth. For this
purpose, Borrower, in consideration of this debt does hereby grant and convey to Lender and

CONNECTICUT
73211 {02-04} Pags 2 of 16
Case 3:17-cv-01995-VLB Document 74 Filed 11/18/19 Page 8 of 21

 

D2 -4433-070333306-2 —

 

Lender’s successors and assigns, the following described property located in
_ Hartford County, Connecticut:

LEGAL, DESCRIPTION ATTACHED HERETO AND MADE A PART HEREOF.

 

 

which currantly has the address of _ 3 57 JOWATHAN _DRIVE Staal r
vee
STAMFORD , Connecticut ng 903 ("Property Address”):
Kityi 1Zip Codsl i

TO HAVE AND TO HOLD this property unto Lender and’Lander’s succassors and assigns,
forever, together with all the improvements now or hereafter erected on the property, and all
easements, appurtenances, and fixtures now or hereafter a part of the property. All replacaments
and additions shall also be covered by this Security Instrument. All of the foragoing is referred to -
in this Security Instrument as the ’Property.”

BORROWER COVENANTS that Borrower is lawfully seised of the astate hereby conveyed ;
and has the right to grant and convey the Proparty and that the Property is unencumberad, except sy
for encumbrances of record. Borrower warrants and will defend generally the title to the Proparty :
against all claims and demands, subject to any encumbrances of récard.

THIS SECURITY INSTRUMENT combines uniform covenants for nations! use ane
non-uniform covenents with limited variations by jurisdiction to constitute a uniform security

instrument covering real property.

UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:

7. Payment of Principal, Interest. Escrow items, Prepayment Charges. and Late Charges.
Borrower shell pay when due the principal of, and Interest on, the debt evidenced by the Note end
any prepayment charges and late charges due under the Note. Borrower shall also pay funds for
Escrow Items pursuant to Section 3. Payments dua under the Note and this Security Instrument
shall be made in U.S. currency. However, if any check or other instrument received by Lender as
payment under the Note or this Security Instrument is returned to Lender unpaid, Lender may
require that any or all subsequent payments dus under the Note and this Security Instrument ba
made in one of more of the following forms, as selected by Lender: (a) cash; (b} money order; (c}
certified check, bank check, treasurer's check or cashier’s check, provided any such check is
drawn upon an institution whose deposits are insured by a federal agency, instrumentality, or -
entity; or (di Electronic Funds Transfer.

Payments are deemed received by Lender when received at the location designated in the
Note or at such other location as may be designated by Lender in accordance with the notice
provisions in Section 15. Lender may return any payment or partial payment if the payment or
partia! payments are insufficient to bring the Loan current. Lender may accept any payment oF
partial peyment insufficient to bring the Loan Current, without waiver of any rights hereunder or _
prejudice to its rights to refuse such payment or partiaf payments in the future, but Lender is not
obligated to apply such payments at the time such payments are accepted. If each Periodic

CONNECTICUT
73241 102-01 Page 3 of 16
Case 3:17-cv-01995-VLB Document 74 Filed 11/18/19 Page 9 of 21

03-4433-070333306-2

. Payment is applied as of its scheduled due date, then Lender need not pay interest on unapplied
funds. Lender may hold such unapplied funds until Borrower makes payment to bring the Loan
current. lf Borrower does not do so within a reasonable period of time, Lender shail either apply
such funds or return them to Borrower. If not applied earlier, such funds will be applied to the
outstanding principal balance under the Note immediately prior to foreclosure. No offset or claim
which Borrower might have now or in the futura against Lender shall relieve Borrower from
making payments due under tha Note and this Security Instrument or performing the covenants
and agreements secured by this Security Instrument.

2. Application of Payments or Proceads. Except as otherwise described in this Section 2,
‘all payments accepted and applied by Lender shall\be applied in the following order of priority: (s}
interest due under the Note; (b) principal due under the Note; (c} amounts due under Section 3.
'; Such payments shali be applied to each Periodic Payment in the order in which it became due.
Any remaining amounts shail be applied first to late charges, second to any other amounts due
under this Security Instrument, and then to reduce tha principal balance of the Note,

lf Lender receives a payment from Borrower for a delinquent Periodic Payment which
includes a sufficient amount ta pay any late charge due, the payment may be applied to the
delinquent payment and the fate charge. {f more than ons Periodic Payment is outstanding, Lender
may epply eny payment received from Borrower to the repayment of the Periodic Payments if, and
to the extent that, each payment can be paid in full. To the extent that any excess exists after the
payment is applied to the full payment of cone or more Periodic Payments, such excess may be
@pplied to any late charges due. Voluntary prepayments shall bs applied first to any prepayment
‘charges and then as described in the Note.

Any application of payments, insurance proceeds, or Miscellaneous Proceeds to principal
due under the Note shall not extend or postpone the due date, or change the amount, of the

Periodic Payments.

, 3. Funds for Escrow tems. Borrower shall pay to Lender on the day Periodic Payments are
due under the Note, until the Note is paid in full, a sum (the "Funds”} to provide for payment of
amounts due for: (a) taxes and assessments and other items which can attain priority over this
Security Instrument as a fien or encumbrance on the Property; (b) leasehold payments or ground
rants on the Property, if any: (c} premiums for any and all insurance required by Lender under
Section 6; and (d) Mortgage Insurance premiums, if any, or any surns payabis by Borrower to
Lender in lieu of the payment of Mortgage Insurance premiums in accordance with the provisions
of Section 10. These items are called "Escrow Items.” At origination or at any time during the
term of the Loan, Lender may require that Community Association Dues, Fees, and Assessmants,
if any, be escrowed by Borrower, and such dues, fees and assessments shall be an Escrow ftem.
Borrower shail promptly furnish ta Lender ail notices af amounts to be paid under this Section.
Borrower shall pay Lender the Funds for Escrow Items unless Lender waives Borrower's obligation
to pay the Funds for any or all Escrow Items. Lender may waive Borrower‘s obligation to pay to
Lender Funds for sny or ail Escrow !tems at any time. Any such waiver may only be in writing. in
the event of such waiver, Borrower shall pay directly, when end where payable, the amounts due
for any Escrow Items for which payment of Funds has been waived by Lender and, if Lender
requires, shal! furnish to Lender receipts evidencing such payment within such time period as
Lender may require. Borrower's obligation to make such payments and to provide receipts shall
for all purposes be deemed to be a covenant and agreement contained in this Security Instrument,
as the phrase “covenant and agreement” is used in Section 9. If Borrower is obligated to pay
Escrow Items directly, pursuant to a waiver, and Borrower fails to pay the amount due for an
Escrow Item, Lender may exercise its rights under Section 9 and Bay such amount and Borrower
shail then be obligated under Section 9 to repay to Lender any such amount. Lender may ravoke

CONNECTICUT
73211 (02-011 Page 4 of 16
 

03-4433-070333306-2

the waiver as to any or afl Escrow Items at any time by a notice given in accordance with Section
15 and, upon such revocation, Borrower shall pay to Lender ali Funds, and in such amounts, that
are then required under this Section 3.

Lender rnay, at any time, collect and hold Funds in an amount (a) sufficient to permit Lander
to apply the Funds at the time specified under RESPA, and (b) not to exceed the maximum
amount a lender can require under RESPA. Lender shail estimate the amount of Funds due on the
basis of current data and reasonable estimates of expenditures of future Escrow Items or
otherwise in accordance with Applicable Law.

The Furids shall be held in an institution whose deposits are insured by a federal agency,
instrumentality, or entity (including Lender, if Lender is en institution whose deposits are so
insured) or in any Federal Home Loan Bank. Lender shall apply the Funds to pay the Escrow items
no later than the time specified under RESPA. Lender shall not charge Borrower for holding and
applying the Funds, annually analyzing the escrow account, or verifying tha Escrow items, unless
Lender pays Borrower interest on the Funds and Applicable Law permits Lender to make such @
charge. Uniess an egreemant is made in writing or Applicable Law requires interast to be paid on
the Funds, Lender shall not be required to pay Borrower any iftterest or earnings on the Funds.
Borrower and Lender can agree in writing, however, that interest shell be paid on the Funds.
Lender shalt give to Borrower, without charge, an annual accounting of the Funds as required by
RESPA,

if there is a surplus of Funds held in escrow, as defined under RESPA, Lender shall
account to Borrower for the excess funds in accordance with RESPA. If there is a shortage of
Funds held in escrow, a8 defined under RESPA, Lender shalf notify Borrower as required by
RESPA, and Borrower shall pay to Lender the ammount necessary to make up tha shortage in
accordance with RESPA, but in no more than twelve monthly payments. If there is a deficiency of
Funds held in escrow, aS defined under RESPA, Lender shail notify Borrower as required by
RESPA, and Borrower shail pay to Lender the amount necessary to make up the deficiency in
accordance with RESPA, but in no more than twelve monthly payments.

Upon payment in full of all sums secured by this Security instrument, Lender shell
promptly refund to Borrower eny Funds held by Lender.

4. Charges; Lens: Borrower shail pay all taxes, assessments, charges, fines, and
impositions attributable to the Property which can attain priority over this Security instrument,
leasehold payments or ground rents on the Property, if any, and Community Association Bues,
Fees, and Assessments, if any. To the extent that these items are Escrow items, Borrower shail
pay them in the manner provided in Section 3.

Borrower shall promptly discharge any lien which has priority over this Security Instrument
unlass borrower: (a) agrees in writing to the payment of the obfigation secured by the lien in @
manner acceptable to Lender, but only so long as Borrower is performing such agreament; (5)
contests the lien in good faith by, or defends against enforcement of the lien in, legal proceedings
which in Lender’s opinion operate to pravent the enforcement af the lien while those proceedings
are pending, but only until such proceedings are concluded; or (c) secures from the holder of the
lien an agreement satisfactory to Lender subordineting the lien to this Security Instrument. If

Lender determines that any part of the Property is subject to @ lien which can attain pricrity aver -

this Security Instrument, Lender may give Borrower a notice identifying the lien. Within 10 days of
the date on which that notice is given, Borrower shall satisfy the lien or take one or more of the

actions set forth above In this Section 4.
Lender may require Borrower (o pay a one-time charge for a real estate tax verification

and/or reporting service used by Lender in connection with this Loan.

CONNECTICUT
T2241 (02-01 Pegs 5 of 16

Hin

7

 

 

 

 

 

 

 

 

 

 

 

 

 

003001000060

5

 

 

 

 

 

 

292417

lit
Case 3:17-cv-01995-VLB Document 74 Filed 11/18/19 Page 11 of 21

03-4433-070333306-2

5. Property insurence. Borrower shall keep the improvements now existing or hereafter

~ erected on the Property insured against loss by fire, hazards included within the term "extended

coverage," and any other hazards including, but not limited to, earthquakes and Hoods, tor which

’ Lender requires insurance. This insurance shail be maintained in the amounts {including deductible

levels) and for the periods that Lender requires. What Lender requires pursuant to the preceding
sentences can change during the term of the Loan. The insurance carrier providing the insurance

’ “ahall be chosen by Borrower subject ta Lender’s right to disapprove Borrower's choice, which

Tight shall not be exercised unreasonably. Lender may require Borrower to pay, in connaction with

“this Loan, either: (a) a one-time charge for fload zone determination, certification and tracking
. sarvices; or {b) a one-time charge for flood zone determination and certification services and
. subsequent charges each time remappings or similar changes occur which reasonably might affect

such determination or certification. Borrower shalt also be respansible for the payment of any fees

" imposed by the Federal Emergency Management Agency in connection with the review of any

flood zone determination resulting from an objection by Borrower.

if Borrower fails to maintain any of the coverages desaribed above, Lender may obtain
insurance Coverage, at Lender’s option and Borrower’s expense. Lendar is under no obligation to
purchase any particular type or amount of coverage. Lender may purchase such insurance from
ar through any company acceptable to Lender including, without limitation, an affiliate of Lender,
8nd Borrower acknowledges and agrees that Lender‘s affiliate may receive consideration for such

“purchase. Therefore, such coverage shall cover Lender, but might or might not protect Borrower,
‘Borrower's equity in the Property. ar the contents of the Property, against any risk, hazard or

liability and might provide greater or lesser coverage than was previously in effect. Borrower
acknowladges that the cost of the insurance coverege so obtained might significantly exceed the

’ cost of insurance that Borrower could have obtained. Any amounts disbursed by Lender under this

Section 5 shall bacome additional debt of Borrower secured by this Sacurity Instrument. These
amounts shail bear interest at the Note rate from the date of disbursement and shall be payable,
with such interest, upon notice from Lender to Borrower requesting payment.

All insurance policies required by Lender and renewals of such polices shall be subject to
‘Lender’s right to disapprove such policies, shall include g standard mortgage clause, and shall
name Lender as mortgegee and/or as an additional loss payee. Lender shall have the right to haid

“the policies and renewal certificates. If Lender requires, Borrower Shall promptly give to Lender all
_ feceipts of paid premiums and renewal notices. if Borrower obtains any form of insurance

coverage, not otherwise required by Lender, for damage to, or destruction of, the Property, such
policy shall include a standard mortgage clause and shall name Lender as Mortgagee and/er as an
additional loss payae.

Borrower hereby absolutely and irrevocably assigns to Lender all of Borrower's right, title
and interest in and to all proceeds from any insurance policy (whether or not the insurance policy
Was required by Lender) that are due, paid or payable with respect to any damage to such
property, regardless of whether the insurance policy is established before, on or after the date of
this Security instrument. By absolutely and irrevocably assigning to Lender all of Borrower's
rights to receive any and all proceeds from any insurance policy, Borrower hereby waives, to the
full extent allowed by law, all of Borrower's rights to receive any and all of such insurance
proceeds,

Borrower hereby absolutely and irrevocably assigns to Lender all of Borrower's right, title
and interest in and to (a) any end all claims, present and future, Known or unknown, absolute or
contingent, {b) any and all causes of action, (c) any and all judgments and settlements (whether
through litigation, mediation, arbitration or otherwise), {d) any and afl funds sought against or
from any party or parties whosoever, and {el any and all funds received or receivable in
connection with any damage te such property, resulting from any cause or causes whaisoever,

CONNECTICUT
FIZ OBO Page 6 of i6
 

02-4433-079333306-2

including but not limited to, land subsidence, landsiide, windstorm, earthquake, fire, flood or any
other cause.

Borrower agrees to axecute, acknowledge if requested, end deliver ta Lander, and/or upon
notices from Lender shail request any insurance agency or company that has issued any insurance
policy to execute and deliver to Lender, any additional instruments or documents requested by
Lender frorn time to time to evidence Borrower's absolute and irrevocable assignments set forth in
this paragraph. .

in the event of logs, Borrower shall give prompt notice to the insurance carrier and Lendar.
Lender may make proof of loss if not made promptly by Borrower. Uniess Lender and Borrower
otherwise agr2e in writing, any insurance proceeds, whether or not the underlying insurance was
required by Lender, shall be applied to restoration or repair of the Property, if the restoration or
repair is economically feasible and Lender's security is not lessened. During such repair and
restoration period, Lender shall have the right to hold such insurance proceeds until Lender has
hed an opportunity to inspect such Property to ensure the work has been completed to Lander’s
satisfaction, provided that such inspection shall be undertakes promptly, Lender may disburse
proceeds for the repairs and restoration in a single payment or ina series of progress payments as
the work is completed. Unless an agreement is made in writing or Applicable Law requires interest
to be paid on such insurance proceads, Lender shall not be required ta pay Borrower any interest

or earnings on such proceeds. Fees for public adjusters, or other third parties, retained by |

Borrower shall not be paid out of the insurance proceeds and shall be the sole obligation of
Borrower. If the restoration or repair is not economically feasible or Lender's security would be
lessened, the insurance proceeds shall be applied to the sums secured by this Security
instrument, whether or not then due, with the excess, if any, paid to Borrower. Such insurance
proceeds shall be applied in the order provided for in Section 2. ;

{ Borrower abandons the Property, Lender may file, negotiate and settle any available
insurance claim and related matters. If Borrower does not respond within 30 days to a notice from
Lender that the insurance cerrier has offered to settle a claim, then Lender may negotiate and
settle the claim. Tha 30-day period will begin when the notice is given. in either event, or if
Lender acquires the Property under Section 22 or otherwise, Borrower heraby assigns to Lender
(a) Borrower's rights to any insurance procaeds in an amount not to exceed the amounts unpsid

under the Note or this Security Instrument, and (b) any other of Borrower's rights (other than the

right to any rafund of uneerned premiums paid by Borrower) under all insurance policies covering
the Property, insofar as such rights are appiicable to the coverage of the Property. Lander may
use the insurance proceeds either to repair or restore tha Property or to pay emounts unpaid undar
the Note or this Security Instrument, whether or not then due, °

6. Occupency. Borrower shall occupy, establish, end use the Property as Borrower's
principal residance within sixty days after the execution of this Security Instrument and shall
continue ta occupy the Property as Borrower’s principel residence for at least ane year after the
date of occupancy, unless Lender otherwise agrees in writing, which consent shall. not be
unreasonably withheld, or unless extenuating circumstances exist which are beyond Borrower’s
control. ,

7, Preservation, Meintenence end Protection of the Property; Inspections. Borrower shall
not destroy, damage or impair the Property, or remove or demolish any building thereon, allow the
Property to deteriorate or commit waste on the Property. Whether er not Serrower is residing in
the Property, Borrower shall maintain the Property in good condition and repair in order to prevent
the Property from deteriorating or decreasing in value due to its condition. Unless it is determined
pursuant to Section § that repair or restoration is not economically feasible, Borrower shail
promptly repair the Property in good and workmanlike manner if demaged to avoid further

CONNECTICUT
73211 (02-01) Page 7 of 16

 

0

6

 

0

|

 

oo

 

010

 

29241750

2 030
Case 3:17-cv-01995-VLB Document 74 Filed 11/18/19 Page 13 of 21

03 -4433-070333306-2

: deterioration or damage. Lender shall, unless otherwise agreed in writing between Lender and

Borrower, have the right to hold insurance or candemnation proceeds. If insurance or

- Gandemnation proceeds are paid in connection with damage to, or the taking of, the Property,
’ Borrower shall be responsible for rapairing or restoring the Property only if Lender has released

procseds for such purposes. Lander may disburse proceeds for the repairs and restoration in a

Single payment or in a series of progress payments as the work is completed. If the insurance or

condernnation proceeds are not sufficient to repair or restore the Property, Borrower is not

telieved of Borrower’s obligation for the completion of such repair or restoration.

Lender or its agent may make reasonable entries upen and inspections of the Property. if it

. has reasonable cause, Lender may inspect the interior of the improvements on the Property.

Lander shall give Borrower notice st the time of or prior to such an interior inspection specifying

: Such reasonable cause. Lender does not maks any warranty or representation regarding, and

assumes no responsibility for, the work done on the Property, and Sorrawer shall not have any
right to realy in any way on any inspection(s) by or for Lender or its agent. Borrower shall be
solely responsible for determining that the work is done in ‘@ good, thorough, efficient and
workmanlike manner in accordance with all applicable laws.

Borrower shall (a} appear in and defend any action or proceading purporting to affect tha

“security hereof, the Property or the rights or powers of Lender or Trustee; (b) at Lender’s option,

assign to Lender, to the extent of Lender's interest, any claims, demands, or causes of action of
any kind, and any award, court judgement, of proceeds of settlement of any such claim, demand

- _* OF cause of action of any kind which Borrower now has or may hereafter acquire arising out of or
' élating to any interest in the acquisition or ownership of the Property. Lender and Trustee shall

not have any duty to prosecute any such claim, demand or cause of action. Without limiting the
foregoing, any such claim, demand or cause of action arising out of or relating to any interest in
the acquisition or ownership of the Property may include (i) any such injury or damage to the
Property including withour limit injury or damage to any structure or improvement situated
thereon, {ii} or any claim or cause of action in favor of Borrower which arises out of the
transaction financed in whole or in part by the making of the loan secured hereby, (fii) any claim
or cause af action in favor of Sorrower (except for bodily injury) which arises as a result of any
negligent or improper construction, installation or repair of the Property including without limi,
any surface or subsurface thereof, or of any building or structure thereon or (iv) any proceeds of
insurance, whether or not required by Lender payable as a result of any damage to or otherwise
relating to the Property or any interest therain. Lender may apply, use or release such monies sa

_ received by it in the same manner as provided in Paragraph 5 for the proceeds of insurance.

8. Borrower's Loan Application. Borrower shall be in default if, during the Loan application
process, Borrower or any persons or entities acting at the direction of Borrower or with
Borrower’s knowledge or consent gave materially false, misleading, or inaccurate information or
statements to Lender {or failed to provide Lender with material information) in connection with the
Loan. Material representations include, but are not limited to, representations concerning
Borrower's occupancy of the Property es Borrower's principal residence.

9. Protection of Lender’s Interest in the Property and Rights Under this Security instrument.
If (a) Borrower feils to perform the covenants and agreements contained in this Security
Instrument, {b) there is a legal procesding that might significantly affect Lender's interest in the
Property and/or rights under this Security instrument (such as a proceeding in bankruptcy,
probate, for condemnation or forfeiture, for enforcement of a lien which may attain priority over
this Security Instrument or to enforce laws or reguiations), ar (c) Borrower has abandoned the
Property, then Lender may do and pay for whatever is reasonable or appropriate to protect
Lender's interest in the Property and rights under this Security Instrument, including pretecting

CONNECTICUT
F323 (02-01) Page 8 of 16
 

G3 -4433-079333306-2

and/or assessing the value of the Property, and securing and/or repairing the Property. Lander’s
actions cen inciude, but are not limited to: (a) paying any sums secured by a lien which bas
priority over this Security Instrument; (0) appearing in court; and {c) paying reasonable attorneys’
fees to protect its interest in the Property and/or rights under this Security Instrument, including
its secured position in a bankruptcy proceeding. Securing the Property includes, but is not limited
to, entering the Property to make repairs, change locks, replace or board up doors and windows,
drain water from pipes, eliminate building or other code violations or dangerous conditions, and

have utilities turned on or off. Although Lender may take sction under this Section 9, Lander does .

not have to do so and is not under any duty or obligation to do so. It is agreed that Lender incurs
no liability for net taking any or ail actions authorized under this Section 9.

Any amounts disbursed by Lender under'this Section 9 shall become additional debt of
Borrower sacured by this Security Instrument. These amounts shail bear interest at the Note rate
from the date of disbursement and shall be payable, with such interest, upon notice from Lender
to Borrower requesting payment.

if this Security instrument is on a leasehold, Borrower shall comply with all the provisions
of the lease. If Borrower acquires fee title to the Property, the ISasehold and the fee title shal! not
merge uniess Lender agrees to the merger in writing.

1G. Wiortgage insurence. If Lender required Mortgage insurance as a condition of making
the Loan, Borrower shall pay the premiums required to maintain the Mortgage Insurance in effect.
If, for any reason, the Mortgage Insurance coverage required by Lender ceases to be available
from the mortgage insurer that previously provided such insurance and Borrower was required to
make separately designated payments toward the premiums for Mortgags Insurance, Borrower
shall pay the premiums required to obtain coverage substantially equivalent to the Mortgage
insurance previously in effect, at 2 cost substantially equivalent to the cost to Borrower of the
Mortgage Insurance previously in effect, from an alternate mortgage insurer selected by Lender. if
substantially equivalent Mortgage Insurance coverage is not available, Borrower shall continue to
pay to Lender the amount of the separately designated payments that were due when the
insurance coverage ceased to be in effect. Lender will accept, use and retain these payments as a
non-refundable loss reserve in lieu of Mortgage insurance. Such loss reserve shail be

non-refundable, notwithstanding the fact that the Loan is ultimately paid in full, and Lander shail _

not be required to pay Borrower any interest Or earnings on such loss reserve. Lender can no
fonger require loss reserve payments if Mortgage insurance coverage (in the amount and fer the
pericd that Lender requires) provided by an insurer selected by Lender again becomes available, is
abtsined, and Lender requires separately designated payments toward the premiums for Mortgage
Insurance. lf Lender required Mortgage Insurance as a condition of making the Loan and Borrower
was required to make separately designated payments toward the premiums for Mortgage
Insurance, Borrower shall pay the pramiums required to maintain Mortgage Insurance in effect, or
to provide a non-refundable toss reserve, until Lender’s requirement for Mortgage Insurance ends
in accordance with any written agreement between Borrower and Lander providing for ‘such
termination or until termination is required by Applicabie Lew. Nothing in this Section 10 affacts
Borrower's obligation to pay interest at the rate provided in the Note.

Mortgage Insurance reimburses Lender (or any entity that purchases the Note) for certain
losses it may incur if Borrower does not repay the Loan as agreed. Borrower is not a party to the
Mortgage Insurance.

Mortgage insurers evaluate their total risk on all such insurance in force from time to time,
and may énter into agreements with other parties that share or modify their risk, or reduce losses.
These agreements are on terms and conditions that are satisfactory to the mortgage insurer and
the other party {or parties) to these agreements. These agreements may requira the mortgage

CONNECTICUT
73211 (02-018 Paga 9 of 16

Go9

 

0

 

0100

 

 

003

2924175

MOT
t

Case 3:17-cv-01995-VLB Document 74 Filed 11/18/19 Page 15 of 21

5” . 03-4433~070333306-2

. insurer to make payments using any source of funds that the mortgage insurer may have available

(which may.include funds obtsined from Mortgage Insurance premiums),

As a result of these agreements, Lender, any purchaser of the Note, another insurer, any
reinsurer, any other entity, or any affiliate of any of the foregoing, may receive (directly. ar
indirectly) amounts that derive from (or might be characterized as} a portion of Borrower's
payments for Mortgage Insurance, in exchange for sharing or modifying the mortgage insurer’s
risk, or reducing losses. if such agresmeént provides that an affiliate of Lender takes a share of

’ wthe insurer’s risk in exchange for a share of the premiums paid to the insurer, the arrangement is

_ often termed "captive reinsurance.” Further:

i {a} Any such agreements will not affect the amounts that Barrower has sareed to pay for

Mortgage insurance, or any other terms of the Loan. Such agreements will not increase tha

. amount Borrower wilf owe for Mortgage Insurance, and they will not entitle Borrower to any

refund.
ib) Any such agrosments will net affsct the rights Borrower has - If any - with raspect to

” the Mortgage insurance under the Nomeownsrs Protection Act 6f 1998 or any other law. These

rights may include the right to receive certsin disclosures, to request and obtain cancellation of
the Mortgage Insurance, to have the Mortgage insurance terminated automatically, and/or to
receive a refund of any Mortgage insurance premlume that were unsarned at the time of such

cancellation or termination.
. 11. Assignment of Miscellaneous Proceeds: Forfeiture. All Miscellaneous Proceeds sre

‘; + hereby assigned to and shall be pald to Lender.

If the Property is damaged, such Miscellaneous Proceeds shall be applied to restoration or
repair of the Property, if the restoration or repeir is economically feasible and Lender's security is
not lessened. During such repair and restoration period, Lender shall have the right to hold such
Miscellaneous Proceeds untit Lender has had an opportunity to inspect such Property to ensure
the work has been compieted to Lender’s satisfaction, provided that such inspection shail be
undertaken promptly. Lender may pay for the repairs and restoration ina Single disbursement or
in a series of progress payments as the work is completed. Uniass an agreement is made in
writing or Applicable Law requires interest to be psid on such Miscallanaous Proceeds, Lender
shall not be required to pay Borrower any interest or earnings on such Miscellaneous Proceeds. If
the restoration or repair is not economically feasible or Lender’s security would be lessened, the
Miscellaneous Proceeds shail be applied to the sums secured by this Security instrument, whether
or not then due, with the excess, if any, paid to Borrower. Such Miscellaneous Proceeds shail be
applied in the order provided for in Section 2.

In the event of a total taking, destruction, or loss in value of the Property, the
Miscellaneous Proceeds shalt be applied to the sums secured by this Security Instrument, whether
or not then due, with the excess, if any, paid to Borrower.

in the event of a partial taking, destruction, or loss in value of the Property in which the
fair market value of the Property immediately before the partial taking, destruction, or loss in value
ig equal to or grester than the amount of the sums secured by this Security Instrument
imamediately before the partial taking, destruction, or loss in value, unless Borrower and Lender
otherwise agree in writing, the sums secured by this Security instrument shall be reduced by the
amount of the Miscellsneous Proceeds multiplied by the foliowing fraction: (a) the total amount of
the sums secured immediately before the partial taking, destruction, or joss in value divided by (b)
the fair market value of the Property immediately before the partial taking, destruction, or loss in
value. Any balance shall be paid to Borrower.

In the event of 8 partial taking, destruction, or loss in value of the Praperty in which the fair
merket value of the Property immediately before the partial taking, destruction, or loss in value is

CONNECTICUT
73211 (02.015 Page 10 of 18
 

03-4433-070333306-2 :

less than the amount of the sums secured immediately before the partial taking, destruction, oF
loss in value, unlass Borrower and Lender otherwise agree in writing, the Miscellaneous Proceeds
shall be applied to the sums secured by this Security Instrument whether or not the sums are then
due.

if the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that
the Opposing Party (as defined in the next sentence} offers to make an award to settle a claim for
damages, Borrower fails to respond to Lender within 30 days after the date the notice is given,
Lender is authorized to collect and apply the Miscellaneous Procesds either to restoration or repair
of the Property or to the sums secured by this Security Instrument, whether or not then due.

“Opposing Party" means the third party that owes Borrower Miscellaneous Proceeds or the party . ©

against whom Borrower has a right of astion in regard to Miscellaneous Proceeds.

Borrower shall be in default if any action or proceeding, whether civil or criminal, is begun
that, in Lender’s judgement, coutd result in forfeiture of the Property or other material impsirment
of Lender's interest in the Property or rights under this Security tnstrument. Borrower can cure
such a default and, if acceleration has occurred, reinstate as provided in Section 19, by causing
the action or proceeding to be dismissed with a ruling that, ih Lender’s judgement, precludes
forfeiture of the Property or other material impairment of Lander’s interest in the Property or rights
under this Security Instrument. The proceeds of any award or claim for damages that ars

attributable to tha impairment of Lender’s interest in the Property are hereby assigned and shall be -

paid to Lender.

All Miscellaneous Proceeds that ars not &ppliad to restoration or repair of the Property
shall be applied in the order provided for in Section 2.

12. Borrower Not Released: Forbearance By Lender Not a Waiver. This Security instrument
cannot be changed or modified except as otherwise provided herein or by agreement in writing
signed by Borrower, or any Successor in interest to Borrower and Lender. Extension of the time
far payment or modification of amortization of the sums securad by this Security instrument
granted by Lender to Borrower or any Successor in Interest of Borrower shall not operate to
release the liability of Borrower or any Successor in Interest of Borrower. Lender shall not be
required ta commence proceedings against any Succassar in Interest of Borrower or to refuse to
extend time for payment or otherwise modify amortization of the sums secured by this Security
instrument by reason of any demand made by the original Borrower or any Successors in interest

of Borrower. Any forbearance by Lender in exercising any right or remedy including, without :
limitation, Lender’s acceptance of payments from third persons, entities or Successors in Interest

of Borrower or in amounts less than the amount then due, shail nat be s waiver of or precluda the
exercise of any right or remedy. No waiver by Lender of any right under this Security Instrument
shall be effective untess in writing. Waiver by Lender of any right granted to Lender under this
Security instrument or of Bny provision of this Security instrument as to any transaction or
cecurrence shall not be deamed a waiver as to any future transaction or occurrence.

413. Joint and Several Liability; Co-signers; Successors and Assigns Bound. Borrower
covenants and agrees that Borrower's obligations and liability shail be joint and several. However;
any Borrower who co-signs this Security Instrument but does not execute the Note {a
"co-signer"): (a) is co-signing this Security instrument only to mortgage, grant and convey the
co-signer’s interest in the Property under the terms of this Security Instrument; ib} is not
personaily obligated to pay the sums secured by this Security Instrument; and {c) agrees that
Lender and any other Borrower can agree to extend, modify, forbear or make any
accommodations with regard to the terms of this Security Instrument or the Note without the
co-signer’s consent. ,

Subject to the provisions of Section 18, any Successor in Interest of Borrower who
assumes Borrower’s obligations under this Security Instrument in writing, and is approved by

CONNECTICUT
73211 10401) Page 11 of 16

003

 

 

 

 

 

010000610

 

0

 

 

5

292417

 

mi
| : _

.

t

Case 3:17-cv-01995-VLB Document 74 Filed 11/18/19 Page 17 of 21

03-4433-070333306-2

Lender, shall obtain all of Borrower's rights and benefits under this Sacurity Instrument. Borrower
shall not bé released from Borrower's obligations and liability under this Security Instrument
unless Lender agrees to such release in writing. The covenants and agreements of this Security
Instrument shall bind (except as provided in Section 20) and benefit the successors and assigns of
Lender.
; 14, Loan Charges. Lender may charge Borrower fees for services performed in connection
with Borrower‘s default, for the purpose of protecting Lender's interest in tha Property and rights
“under this Security Instrument, inctuding, but not limited to, attorneys’ fees, property inspection
, and valuation fees. Borrower shall pay such other chargss as Lender may deem raasonable for

~ _ services rendered by Lender and furnished at the Yequest of Borrower, any Successor in interest

- to Borrower or any agent of Borrower. In regard ta any other fees, the absence of express

 * guthority in this Security instrument to charge a specific fea to Borrower shail not be construed as

a prohibition on the charging of such fee. Lender may not charge fees that are expressly

> prohibited by this Security instrument or by Applicable Law.

\f the Loan is subject to a law which sets maximum joan charges, and that law is finally
interpreted so that the interest or other loan charges collected or to be collected in connection
with the Loan axceed the permitted limits, then: (ai any such loan charge shalt be reduced by the
amount necessary to reduce the charge to the permitted limit; and {b) any sums already collectad
from Borrower which exceeded permitted limits will be refunded to Borrower. Lender may choose
to make this refund by reducing the principal owed under the Note or by making a direct payment

‘.” to Borrower. if a refund reduces Principal, the reduction will be treated as a partial prepayment

without any prepayment charge {whether or not a prepayment charge is provided for under the
Note). Borrower's acceptance of any such refund made by direct payment to Borrower will
constitute a waiver of any right of action Borrower might have arising out of such overcharge.

15. Notices. All notices given by Borrower or Lender in connection with this Security
Instrument must be in writing. Any notice to Borrower in connection with this Security Instrument
shall be deemed to have been given to Borrower when meiled by first class mail or when actually
delivered to Borrower's notice sddress if sent by ather means. Notica to any one Borrower shall
constitute notice to all Borrowers unless Applicable Law expressly requires otherwise. The notice
address shall be the Property Address unless Borrower has designated a substitute notice address
by notice to Lender. Borrower shall promptly notify Lender of Borrower's change of address. If

‘ Lander specifies a procedure for reporting Borrower's change of address, then Borrower shall only
report a change of address through that specified procedure. There may be only one designated

: ' notice address under this Security Instrument at any one time. Any notice to Lender shall be given

by delivering it or maifing it by first class mail to Lender's address stated herein unless Lender has
designated another address by notice to Borrower. Any notice in connaction with this Security
Instrument shall not be deemed to heve been given to Lender until actually received by Lendar. If
any notice required by this Security Instrument is also requirad under Applicable Law, the
Applicabie Law requirement will satisfy the corresponding requirement under this Security
instrument.

16. Governing Law: Severability; Rules of Construction. This Security Instrument shall be
governed by federal law and the law of the jurisdiction in which the Property is located. All rights
and obligations contained in this Security instrument are subject to any requirements and
limitations of Applicable Law. Applicable Law might explicitly or implicitly allow the parties to
agree by contract or it might be silent, but such silenca shall not be construed as a erchibition
against agreement by contract. In the event that any provision or clause of this Security
Instrument or the Note conflicts with Applicabie Law, such conflict shall not affect other
provisions of this Security Instrument or the Note which can be given effect without the

CONNECTICUT
73211 (02-01) Page 12 of 16
Case 3:17-cv-01995-VLB Document 74 Filed 11/18/19 Page 18 of 21

03 -4433-070333306-2

conflicting provision.
As used in this Security Instrument: (a) werds of the masculine gender shall mean and

include corresponding neuter words or words ot the feminine gender; (b) words in the singular
shall mean and include the plural and vice versa; and (c) the ward “may” gives sole discretion
without any obligation to take @ny action.

47. Borrower's Copy. Borrower shall be given one copy of the Note and of this Security
Instrument.

19. Transfer of the Property or a Beneficial Interest in Borrower. As used in this Section
19, "Interest in the Property” means any iagal or beneficial interest in the Property, including, but
not limited to, those beneficial interests transferred in a bond for deed, contract for deed,
installment sales contract or escrow agreement, the intent of which is the transfer of title by
Borrower at & future date to a purchaser.

if all or any oart of the Property or any Interest in the Property is sold or transferred (or if
Borrower is not a naturat person and 4 benaiicial interest in Borrower is sold or transtarrad)
without Lender’s prior written consant, Lender may require immediate payment in full of ail sums
secured by this Security Instrument. However, this option shall hot be exercised by Lender if such
exercise is prohibited by Applicable Law.

if Lender exercises this option, Lender shall give Borrower notice of acceleration. The
notice shall provide a period of not less than 30 days fram the date the notice is given in
accordance with Section 15 within which Borrower must pay all sums secured by this Security
Instrument. If Borrower fails to pay these sums prior to the expiration of this period, Lender may

invoke any remedies permitted by this Security instrument without further notice or demand on

Borrower.
19. Borrower's Right to Reinstate After Acceleration. if Borrower masts cartein conditions,

Borrower shail have the right to have enforcement of this Security instrument discontinued Bt any
time prior to the earliest of: (a) five days before sale of the Property pursuant to any power of sola
contained in this Security Instrument; (b) such other period as Applicable Law might specify for
the tarmination of Borrower’s right to reinstate; oF (c) entry of a judgement enforcing this Security
instrument. Those conditions sre thet Borrower: (a) pays Lender all sums which then would be

dus under this Security instrument and the Note as if no acceleration had occurred; ib) cures any ~

default of any other covenants or agreements; (c) pays all expenses incurred in enforcing this

Security instrument, including, but not limited to, reesonable attorneys’ fees, property inspection _—

and valuation fees, and other fees incurred for the purpose of protecting Lender’s interest in the

Property and rights under this Security Instrument: and {d) takes such sction as Lender may-

raasonably require to assure that Lender's interest in the Property and rights under this Security
instrument, and Borrower's obligation to pay the sums secured by this Security instrument, shall
continue unchanged. Lender may require thet Borrower pay such reinstetement sums snd
expenses in one or more of the following forms, as selected by Lender: {a} cash; (b} money order;
(c}) certified check, bank check, treasurer’s check or cashier's check, provided any such check is
drawn upon an institution whose deposits are insured by a federal agency, instrumentality or

entity; or (di Electronic Funds Transfer. Upon reinstetament by Borrower, this Security Instrument -

and obligations secured hereby shall remain fully effective as if no acceleration had occurred.
However, this right to rsinstate shail not apply in the case of acceleration under Section 18.

20. Sale of Note; Change of Loan Servicer; Motice of Grievance. The Note or 8 partial
interest in the Note (together with this Security Instrument) can be sold one or more times
without prior notice to Borrower. A sale might result in a changes in the entity {known as the
“Loan Servicer") that collects Periodic Payments due under the Note and this Security Instrument
and performs other mortgage foan servicing obligations under the Note, this Security instrument,

CONNECTICUT
73211 (02-01) Page 13 of 16

HM

mu

 

0

3

e

5

1

 

 

4

 

2

 

29

a
Case 3:17-cv-01995-VLB Document 74 Filed 11/18/19 Page 19 of 21

03-4433-070333306~-2

i : and Applicable Law. There also might be one or more changes of the Loan Servicer unrelated to a

' sale of the Note. If there is a change of the Loan Servicer, Borrower will be given written notice of
the change which will state tha name and address of the new Loan Servicer, the addrass to which
- payments should be made and any other information RESPA requires in connection with a notice
of transfer of servicing. If the Note is sold and thereafter the Loan is serviced by a Loan Servicer
other than the purchaser of the Nota, the martgage loan servicing obligations to Borrower will
. Temain with the Loan Servicer or be transferred to 2 successor Loan Servicer and area not assumed
. by the Note purchaser unless otherwise provided by the Note purchaser.
t Neither Borrower nor Lender may commence, join, or bs joined to any judicial action (as
- - either an individual litigant or the mernber of a chess} that arises from the other party's actions
“ pursuant to. this Security Instrument or thet alleges that the other party has breached any

; * provision of, or any duty owed by reason of, this Security instrument, until such Borrower or

* Lender has notified the other party (with such notice given in compliance with the requirements of
Saction 15) of such alleged breach and sfforded the other party hereto a reasonabie period after
the giving of such notice to take corrective action. If Applicable Law provides a time period which
must elapse before certain action can be taken, that time period will be deemed to ba reasonable
for purposes of this paragraph. The notice of scceleration and Opportunity to cure given to
.Borrower pursuant to Section 22 and the notice of acceleration given to Borrower pursuant to
Section 18 shail be deamed w satisfy the notice and Opportunity to take corrective action
“provisions of this Section 20.
21, Hazardous Substances. As used in this Section 21: (s) "Hazardous Substances” are
those substances defined as toxic or hazardous substances, pollutants, or wastes by

"1 Environmental Law and the following substances: gasoline, kerosene, other flammable or toxic

patroisum products, toxic pesticides and herbicides, volatile solvents, materials containing
asbestos or formaldehyde, and radioactive materials: (b) "Environmental Law" means federal laws
. &nd laws of the jurisdiction where the Property is located that relate to health, safety or
environmental protection; {c} “Environmental Cleanup" includes any response action, remedial
action, of removal action, as defined in Environmental Law; and (d) an “Environmental Condition”
means 4 condition that can cause, contribute to, or otherwise trigger an Environmental Cleanup.

: Borrower shall not cause or permit tha presence, use, disposal, storage, or release of any
’ ,Hazardous Substances, or threaten to release any Hazardous Substances, on or in the Property.
Borrower shall not do, nor allow anyone else to do, anything affecting the Property (a) that is in
' violation of any Environmental Law, {b} which creates an Environmental Condition, or (c) which,

"> due to the presence, use, or release of a Hazardous Substance, creatas a condition that adversely

affacts the value of the Property. The preceding two sentences shall not apply to the presence,
use, or storage on the Property of small quantities of Hazardous Substances that are generally
recegnized to be appropriate to normal residential uses and to maintenance of the Property
(including, but not limited to, hazardous substance in consumer products).

Borrower shall promptly give Lender written notice of (a) any investigation, claim, damand,
lawsuit or other action by any governmental or regulatory agency or private party involving the
Property and any Hazardous Substance or Environmental Law of which Borrower has actual
knowledge, {b) any Environmental Condition, including but not limited to, any spilling, leaking,
discharge, release or threat of release of any Hazardous Substance, and (c) any condition caused
by the prasence, use, or release of a Hazardous Substance which adversely affects the value of
tha Property. If Borrower learns, or is notifiad by any governmental or ragulatory authority, or any
. Private party, that any removal or other remediation of any Hazardous Substance affecting the
Property is necessary, Borrower shall promptly take all necessary remedial actions in accordance
with Environmental Law. Nothing herein shall creata any obligation on Lender for an
Environmental Cleanup.

CONNECTICUT
73217 102.01} Page 14 of 16
Case 3:17-cv-01995-VLB Document £4 Filed 11/18/19 age. 20 of 21

 

03 -4433-070333306-2

NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agres as

follaws:
22, Acceleration: Remedies. Lender shail give notice to Borrower prier to ecceleration
following Borrower's breach of any covenant oF agreement in this Security Instrument (but not
prior to acceleration under Section 18 unless Applicable Law provides otherwise). The notice shail
specify: (e) the default: (b) the action required to cure the default: {c) a date, not less than 30
days from the date the notice is givan te Borrower, by which the default must be cured; end id)
that failure to cure the default on of before the date specified in the netics may rasult in
acceleration ef the sums secured by this Security Instrument and foractosure or sale of the
Property. The notice shall further Inform @errower of the right to rainstste after acceleration and
the right to assert in court the non-existence of 'a default or any other defense of Borrower
acceleration and fereclasure or sale. ff the default is not cured on oF before the date specified in
the notice, Lender et its option may require immediate payment in full of all sume secured by this
Security instrument without further demand and may inveke eny of the remedies permitted bY
Applicebie Law. Lender shall be entitled to collect alt expenses incurred In pursuing the remedies
provided in this Section 23, including. but not limited te, raasciiable attorneys’ fees and costs of
title evidence. If Borrower or any succeaser in interest to Serrower files (or has filed against
Borrower or any successor In interest to Borrower) a bankruptcy petition under Title tl or any
successor title of the United States Code which provides for the curing of prapetition defauit dua
on the Note, interest at a rate determined by the Court shail be paid to Lendar on post-petition
arrears.

33. Release. Upon payment and discharge of all sums secured by this Security Instrument,
this Security Instrument shall become null and void and Lender shall release this Security
Instrument. Borrower shall pay any recordation costs. Lender may charge Borrower a fee for
releasing this Security Instrument, but only if the fea is not prohibited by Applicable Lew.

24. Waivers. Borrower waives ail rights of homestead exemption in, and statuteary
redemption of, the Property and ail right of appraisement of the Property and relinquishas all rights
of curtasy and dower in the Property.

25. Future Advances. Lender is specifically permitted, at its option and in its discretion, to
make additione! loans and future advances under this Security Instrument as contemplated by
Section 49-2(c) of the Connecticut General Statutes, and shall have all rights, powers and

protections allowed thereunder.

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained
in this Security Instrument and in any Rider executed by Borrower and recorded with it.

Signed, sealed and delivered in the prasence of:

WITNESS
x FE
E

“T . Beirne WITNESS
x 74 aduuls
+ eapint WITNESS

co
$5211 O44) Page 15 of 16

HN

00612

 

o

[

 

0

5003

re
Case 3:17-cv-01995-VLB Document 74 Filed 11/18/19 Page 21 of 21

03-4433-070333306-2

 

 

 

seb te
of ES
a

re
-

{Space Below This Line For Acknowledgment)

 

 

 

    

 

STATE OF CONNECTICUT, Bd

County ss; erie
Tha faragaing Instrument was acknowledged before me this 28th of Septentber, 2005
‘ dat

by Jacqueline Johnson and Winston .Johnson, (date)

{(persan acknowledging) / | |
Com of tha Sunarior Court
(Official Seal) ry Public
JOSEPH RICHICHI
My Commission éxpires; N/A
CONNECTICUT
Paga 16 of 16

73211 (02-04)
